Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 1 of 18           PageID #: 406



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

JOEL A. HAYDEN                          )
                                        )
             Petitioner,                )
                                        )
      v.                                )      1:18-cv-00432-JAW
                                        )
WARDEN, MAINE STATE PRISON              )
                                        )
             Respondent.                )

      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      A Petitioner seeking habeas relief under 28 U.S.C. § 2254 from his state court

conviction objects to the Magistrate Judge’s recommendation that the Court deny his

petition. After conducting a de novo review, the Court affirms the Magistrate Judge

for the reasons set forth in his opinion and further explained in this opinion.

I.    PROCEDURAL BACKGROUND

      On October 10, 2018, Joel Hayden filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Pet. Under 28 U.S.C. § 2254 for Writ of Habeas Corpus

by a Person in State Custody (ECF No. 1) (Pet.). Mr. Hayden filed an addendum to

his petition on October 15, 2018. Pet’r’s Addendum Supplementing the Pet. for a Writ

of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 7). The Magistrate Judge

ordered the Attorney General for the state of Maine to answer Mr. Hayden’s petition

on October 23, 2018. Order to Answer (ECF No. 6). The Attorney General for the

state of Maine, on behalf of the Warden, Maine State Prison, filed an answer on

December 18, 2018, and the state court record on December 21, 2018. Resp.’s Answer
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 2 of 18          PageID #: 407



to Pet. for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 8); State Ct.

Record (ECF No. 9). Mr. Hayden filed a reply on February 20, 2019. Pet’r’s Reply to

Resp.’s Answer to Pet. for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF

No. 14).

      The Magistrate Judge entered his report and recommended decision on July

24, 2019. Report and Recommended Decision on 28 U.S.C. § 2254 Pet. (ECF No. 21)

(Rec. Dec.). On August 2, 2019, Mr. Hayden filed his first motion for an extension of

time to file his objection to the Magistrate Judge’s recommended decision. Mot. to

Extend Time Objs. (ECF No. 22). On August 8, 2019, the Magistrate Judge granted

this extension. Order Granting Mot. to Extend Time (ECF No. 23). On August 18,

2019, Mr. Hayden sent a letter to the Clerk of Court for the District of Maine

requesting a second brief extension. Letter/Mot. (ECF No. 24). On August 22, 2019,

the Magistrate Judge granted this second extension. Order Granting Mot. to Extend

Time (ECF No. 25). On August 21, 2019, Mr. Hayden filed a motion to correct his

objections, which had not yet been received by the Court. Letter/Mot. to Correct Objs.

(ECF No. 26). On August 31, 2019, Mr. Hayden sent a letter to the Clerk of Court

stating that he had sent a copy of his objections to the Court on August 21, 2019, and

asking for an acknowledgement of receipt. Letter to Clerk of Ct. (ECF No. 27). On

September 12, 2019, the Magistrate Judge granted Mr. Hayden a third extension to

file his objections. Order (ECF No. 28).

      Mr. Hayden filed two copies of what he termed Part A to his objections to the

recommended decision on September 26, 2019. Obj. to Report and Recommended



                                           2
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 3 of 18           PageID #: 408



Decision & Attach. 3 (ECF No. 29). On October 11, 2019, the Magistrate Judge

granted Mr. Hayden’s August 21, 2019, motion to amend. Order Granting Mot. to

Amend (ECF No. 30). On October 17, 2019, Mr. Hayden filed a motion to correct his

objections on the ground that he had misquoted a portion of the trial transcript.

Letter/Mot. to Correct and Clarify (ECF No. 31). On October 31, 2019, the Court

issued an order reserving ruling on the motion to correct the objections because it did

not have the jury selection transcript necessary to determine which of the quotations

was accurate, informing Mr. Hayden that he had filed two copies of the same portion

of his objections, and ordering the filing of a jury selection transcript. Order on

Letter/Mot. to Correct and Clarify (ECF No. 32). The Court granted Mr. Hayden until

November 28, 2019, to file a complete copy of his objections. Id. That same day, the

Attorney General for the state of Maine submitted the jury selection transcript

ordered by the Court. Resp.’s Resp. to the Court’s 10/31/19 Order on Mot. for Misc.

Relief (ECF No. 33).

      On November 26, 2019, the Court granted Mr. Hayden’s motion to correct his

objections and mistakenly struck as moot the portion of its previous order which gave

Mr. Hayden until November 28, 2019, to file his complete objections. Order Granting

Mot. to Correct and Clarify Obj. (ECF No. 34). On November 29, 2019, Mr. Hayden

filed a motion requesting that the Court alter its order to allow him to file a complete

copy of his objections. Letter/Mot. to Alter Order (ECF No. 32) (ECF No. 35). On

December 6, 2019, the day it received Mr. Hayden’s motion, the Court corrected its

mistake and granted Mr. Hayden an additional ten days to file a complete copy of his



                                           3
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 4 of 18           PageID #: 409



objections—eight days more than the two days that the Court had previously

subtracted from Mr. Hayden’s time to file. Order on Letter/Mot. to Alter Order (ECF

No. 32) (ECF No. 36).

      On December 13, 2019, Mr. Hayden filed an additional copy of what he now

termed Part One (as opposed to Part A) of his objections. Pet’r’s Objs. to Magistrate’s

Decision on 28 U.S.C. § 2254 Pet. (ECF No. 37). On December 26, 2019, the Court

informed to Mr. Hayden that it had still not received a copy of Part Two of

Mr. Hayden’s objections, despite his statement that he mailed it at the same time as

Part One. Order (ECF No. 38). The Court granted Mr. Hayden an additional week

to file Part Two. Id.

      On January 1, 2020, Mr. Hayden filed a motion for an extension. Letter/Mot.

to Extend Time (ECF No. 39). The Court granted the extension on January 7, 2020,

and gave Mr. Hayden until January 27, 2020, to place Part Two of his objections in

the mail. Order Granting Mot. to Extend Time (ECF No. 40). The Court informed

Mr. Hayden that no further extensions would enter.         Id.   On January 6, 2020,

Mr. Hayden filed the first part of Part Two of his objections.         Pet’r’s Objs. to

Magistrate’s Decision on 28 U.S.C. § 2254 Pet. (ECF No. 41). On January 27, 2020,

the Court informed Mr. Hayden that it had not yet received the second part of Part

Two of his objections and that the Court expected him to comply with the January

27, 2020, deadline. Order (ECF No. 43).

      On January 26, 2020, Mr. Hayden sent a second copy of what he termed Section

A of Part Two of his objections. Pet’r’s Objs. to Magistrate’s Decision on 28 U.S.C. §



                                          4
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 5 of 18                      PageID #: 410



2254 Pet. (ECF No. 44). On February 4, 2020, the Court noted that it had still not

received Section B of Part Two of Mr. Hayden’s objections but stated that—as it wrote

on January 7, 2020—no further objections would enter and the Court would consider

Section B if it received the section before issuing an order. Order (ECF No. 45). On

April 23, 2020, Mr. Hayden filed Section B of Part Two of his objections. 1 Pet’r’s Objs.

to Magistrate’s Decision on 28 U.S.C. § 2254 Pet. (ECF No. 47).

II.    DISCUSSION

       Mr. Hayden’s objections focus on two areas: an expansion of his arguments

based on Batson v. Kentucky, 476 U.S. 79 (1986), and assertions that the jury pool

and certain of the jurors at his trial were tainted with bias against people of color.

The two arguments are intertwined in Mr. Hayden’s objections. After conducting a

de novo review, the Court largely agrees with the conclusions of the Magistrate Judge

and addresses only those arguments in Mr. Hayden’s objections whose resolution the

Court believes would add to the record.

       A.      Joel Hayden’s Batson Objection

       Mr. Hayden frames his Batson objection as a “Batson claim against defense

counsel.” Objs. at 2. Such a claim fails for several reasons.

               1.      The Three-Step Batson Analysis

       To be effective, a Batson challenge requires a three-step process:



1       Although it is not crystal clear which documents Mr. Hayden intended to constitute his
operative objections, the Court deemed the most recent version of each section to be operative. For
Part One, this is ECF No. 47. For Part Two Section A, this is ECF No. 44. (Page 30 is missing from
ECF No. 44. The most recent copy of page 30 is located at ECF No. 41.) For Part Two Section B, this
is ECF No. 47, Attach. 2. Collectively, these documents constitute Mr. Hayden’s objections, which the
Court cites as Objs.

                                                 5
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 6 of 18          PageID #: 411



      First, a defendant must make a prima facie showing that a peremptory
      challenge has been exercised on the basis of race; second, if that showing
      has been made, the prosecution must offer a race-neutral basis for
      striking the juror in question; and third, in light of the parties’
      submissions, the trial court must determine whether the defendant has
      shown purposeful discrimination.

Davis v. Ayala, 576 U.S. 257, 270 (2015) (quoting Snyder v. Louisiana, 552 U.S. 472,

476-477 (2008) (internal quotation marks and alterations omitted)); Sanchez v.

Rodin, 808 F.3d 85, 89-90 (1st Cir. 2015). Here, there is nothing in the record

confirming that Mr. Hayden brought his current contention that he believed his

counsel had made improper use of preemptory challenges on the basis of race to the

attention of the trial judge or his own counsel. McDaniel v. McCall, C/A No. 1:09-

1348-MBS, 2010 U.S. Dist. LEXIS 101922, at *31 (D.S.C. Sept. 24, 2010) (“Petitioner

did not inform his counsel or the court that he believed counsel was improperly

utilizing his peremptory challenges”). To the contrary, in open court and in the

presence of Mr. Hayden, defense counsel in this case confirmed that the jury was

acceptable to the defense as seated. Jury Selection Tr. at 185:15-19.

             2.    Whether Joel Hayden May Bring a Batson Claim Against
                   His Own Counsel

      Mr. Hayden contends that, contrary to the Magistrate Judge’s conclusion, a

Batson claim may be brought against defense counsel. Objs. at 3 (citing Georgia v.

McCollum, 505 U.S. 42 (1992)). Mr. Hayden is correct that Supreme Court and First

Circuit precedent supports Batson challenges against peremptory strikes exercised

by defense counsel. See United States v. Girouard, 521 F.3d 110, 112 n.2 (1st Cir.

2008) (acknowledging that McCollum “held that Batson governed peremptory strikes



                                          6
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 7 of 18           PageID #: 412



by a criminal defendant”). However, Mr. Hayden is incorrect to assert that the cited

precedent supports his bringing a Batson challenge based on the peremptory strikes

made by his own counsel. McCollum stands for the proposition that the prosecution

may challenge a criminal defendant’s use of peremptory challenges for discriminatory

purposes. 505 U.S. at 59. Mr. Hayden did not cite any cases in which a defendant

successfully asserted a Batson claim based on his or her own counsel’s exercise of

peremptory strikes.

      In its research, the Court found a split of circuit authority as to whether

defendants may bring Batson claims against their own lawyers. In United States v.

Huey, 76 F.3d 638 (5th Cir. 1996), the Fifth Circuit concluded that a defendant had

standing to raise an equal protection claim on behalf of an excluded juror. Id. at 640.

By contrast, in United States v. Boyd, 86 F.3d 719 (7th Cir. 1996), the Seventh Circuit

concluded that “McCollum, which holds that defense lawyers are bound by the rule

of Batson, did not reach this conclusion in order to protect defendants from their

lawyers.” Id. at 722. In Boyd, however, the Seventh Circuit acknowledged that a

defendant may later bring a Batson claim against his own counsel based on ineffective

assistance of counsel. Id. (“[T]he exercise of a peremptory challenge by the defense,

in violation of Batson and McCollum, does not entitle the defendant to a new trial

unless the challenge amounts to ineffective assistance of counsel”) (emphasis

supplied).

      As the Seventh Circuit later explained, the line between Huey and Boyd is

whether a new trial may be granted without showing ineffective assistance of counsel,



                                          7
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 8 of 18            PageID #: 413



with the Fifth Circuit in Huey holding the view that a proven Batson violation

requires reversal and the Seventh Circuit in Boyd taking the position that a

successful Batson violation requires a demonstration of ineffective assistance of

counsel. Winston v. Boatwright, 649 F.3d 618 (7th Cir. 2011). However, in Winston,

the Seventh Circuit concluded that “a Batson violation is a structural error.”

Richardson v. Lemke, 745 F.3d 258, 265, n.2 (7th Cir. 2014) (citing Winston, 745 F.3d

at 628-29). Some circuits have concluded that where defense counsel has committed

a Batson error, it constitutes a structural error entitled to a presumption of prejudice;

others are of the view that the defendant must demonstrate a reasonable probability

that the result would have been different. Compare United States v. Kehoe, 712 F.3d

1251, 1254 (8th Cir. 2013) and Young v. Bowersox, 161 F.3d 1159, 1161 (8th Cir.

1998); with Winston, 649 F.3d at 632-34. This Court has not found any First Circuit

authority that clarifies the rule in this Circuit.

      For purposes of this analysis, therefore, the Court assumes the rule more

favorable to Mr. Hayden, namely that Mr. Hayden may raise his own counsel’s Batson

violation as structural error under a Strickland standard, which, if proven, could

result in a presumption of prejudice.           The Court turns to whether he has

demonstrated that his trial counsel committed a Batson violation and, as will be seen,

the Court concludes he has not.

             3.     Juror Number 3 Was Struck for Cause

       For a defendant to meet his or her burden on a Batson challenge, he or she

“must show that the challenge [to a potential juror] was peremptory rather than for



                                            8
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 9 of 18            PageID #: 414



cause . . ..” United States v. Bergodere, 40 F.3d 512, 515-16 (1st Cir. 1994). In his

objections, Mr. Hayden does not allege that his counsel exercised a peremptory strike

to remove Juror Number 3—the potential juror about whose exclusion Mr. Hayden

makes his challenge—from consideration and in fact acknowledges that the strike

was for cause. See Objs. at 12 (“When it came time to exclude jurors for cause, the

following colloquial between the State, defense and the Court”).

      A review of the jury selection transcript confirms that Juror Number 3 was

struck for cause. After the trial judge finished questioning a batch of jurors, the judge

stated, “All right, challenges for cause from the State.” Jury Selection Tr. at 169:11-

12.   After the prosecutor finished making challenges for cause, counsel for

Mr. Hayden began making challenges for cause. In the context of making such

challenges for cause, counsel for Mr. Hayden stated, “My last one, Judge, for the same

reason, although maybe not quite as bad, would be Juror Number 3 on the language

issue. That was the last juror that we had.” Id. at 172:14-17. The prosecutor then

agreed with counsel for Mr. Hayden, and the trial judge finished the exchange by

saying, “All right, it’s by agreement. I’ll exclude 3.” Id. at 22-25. There is no

indication from this portion of the transcript that a peremptory strike was used by

either the prosecutor or the defense to exclude Juror Number 3. Mr. Hayden’s Batson

claim fails for this reason alone.

             4.     The Trial Judge Was Not Obligated to Raise Batson Sua
                    Sponte

      Mr. Hayden argues—even though neither his own counsel nor the prosecutor

made a Batson objection—the trial judge should have further questioned his counsel

                                           9
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 10 of 18          PageID #: 415



and other prospective jurors. See Objs. at 7-8 (“independent of what a party might

do—in fact, especially when the suspect challenge comes from the attorneys for the

defendant—the court has a duty to engage in the full Batson analysis . . . or ‘become

a party to the biased act’” (quoting Edmonson v. Leesville Concrete Co., 500 U.S. 614,

624 (1991)) (citing McCollum, 505 U.S. at 59; Powers v. Ohio, 499 U.S. 400, 412

(1991); Lemley v. State, 599 So.2d 64, 70 (Ala. Crim. App. 1992))). First, the cases

Mr. Hayden cites do not provide support for his thesis. The portion of Edmonson

Mr. Hayden quotes does not refer to any obligation of the trial judge, but to a civil

defendant’s ability to bring a Batson claim. Edmonson, 500 U.S. at 623-27. The

portion of McCollum Mr. Hayden cites simply states the holding of that case: that a

prosecutor may initiate a Batson challenge based on the use of a peremptory strike

by a criminal defendant. McCollum, 505 U.S. at 59. Similarly, the portion of Powers

Mr. Hayden cites does not suggest that a judge has a sua sponte obligation to conduct

a Batson inquiry.    Powers, 499 U.S. at 412.      The cited portion of Lemley—an

intermediate appellate decision from a state court other than Maine—stands only for

the proposition that a judge is not barred from such a sua sponte inquiry. Lemley,

599 So.2d at 70.

      Second, a trial judge is not obligated to raise a Batson challenge sua sponte.

See United States v. Bowles, 751 F.3d 35, 38 (1st Cir. 2014) (suggesting that “district

court’s sua sponte initiation of a Batson enquiry into counsel’s motivations was in

error” where “[p]rior to th[e] colloquy, there was nothing in the record apart from the

strike to indicate that defense counsel’s peremptory strike was motivated by race”);



                                          10
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 11 of 18            PageID #: 416



see also United States v. Snyder, 658 F. App’x 859, 861 (9th Cir. 2016) (where defense

counsel “did not notify the district court that she sought to have the court question

the prosecutor regarding” certain peremptory strikes, there is no error “plain or

otherwise, in the district court’s failure to conduct a sua sponte Batson analysis of the

exclusion”); Hidalgo v. Fagen, Inc., 206 F.3d 1013, 1019-20 (10th Cir. 2000) (reviewing

for plain error because the claim was not raised below, panel found that trial court’s

failure to raise Batson claim sua sponte was not plain error); Clark v. Newport News

Shipbuilding and Dry Dock Co., 937 F.2d 934, 939 (4th Cir. 1991) (“Neither Batson

nor its progeny suggests that it is the duty of the court to act sua sponte to prevent

discriminatory exclusion of jurors”).     Here, where there was no exercise of a

peremptory strike, neither the defense counsel nor the prosecutor objected to the

juror’s exclusion, and both the prosecutor and the defense counsel offered the same

race-neutral explanation for the strike for cause, the trial judge did not err by

accepting the joint judgment of counsel for the defense and the prosecution and

declining to conduct a Batson inquiry that neither party had sought and the situation

did not warrant.

      Third, Mr. Hayden’s argument about the trial judge’s obligation seems to be

based on the mistaken premise that his Sixth and Fourteenth Amendment rights to

an impartial jury and a fair trial required that there be a juror of color on his jury.

Objs. at 7 (“Juror # (3) was the only juror whose presence on the jury would guarantee

that [Mr.] Hayden had a peer seated on his jury” (citing Mu’Min v. Virginia, 500 U.S.

415 (1991))).   But the Constitution only requires an impartial jury; a criminal



                                           11
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 12 of 18           PageID #: 417



defendant who is a person of color is not entitled to have one or more of his or her

jurors also be people of color. See Holland v. Illinois, 493 U.S. 474, 480 (1990) (“The

Sixth Amendment requirement of a fair cross section on the venire is a means of

assuring, not a representative jury (which the Constitution does not demand), but an

impartial one (which it does)” (emphasis in original)).

              5.    The Record Does Not Suggest that the Reason Given by
                    Defense Counsel and the Prosecution for Striking Juror
                    Number 3 for Cause was Pretextual

        Mr. Hayden asserts that the language barrier justification for Juror Number

3’s exclusion is pretextual because it was based on an answer he gave to a question

on the jury questionnaire that was the same as 96% of other potential jurors. Objs.

at 11-14. But it is not at all clear from the jury selection transcript that this is the

case.    See Jury Selection Tr. at 172:14-25.      Neither defense counsel nor the

prosecution stated that the reason they believed Juror Number 3 should be excluded

was because of his answer to the question Mr. Hayden mentions.

        It is difficult for the Court to assess from a written transcript many of the

factors that would go into determining that Juror Number 3 suffered from a language

barrier, such as his demeanor and facial expressions, the length of time he paused

before answering questions, and his speed and fluency of speaking. In fact, this

difficulty is the reason why trial judge determinations are given so much deference

when it comes to Batson.       See Snyder v. Louisiana, 552 U.S. 472, 477 (2008)

(explaining why trial court determinations related to credibility and demeanor are

entitled to deference); see also United States v. Casey, 825 F.3d 1, 11 (1st Cir. 2016)



                                          12
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 13 of 18                 PageID #: 418



(“We are mindful that only the trial court observed first-hand ‘the demeanor of the

attorney who exercise[d] the challenge, along with whether [each stricken panelist’s]

demeanor can credibly be said to have exhibited the basis for the strike’” (quoting

United States v. Mensah, 737 F.3d 789, 796 (1st Cir. 2013)) (alterations in Casey)).

All these factors, as well as others, could have contributed to the joint agreement by

defense counsel and the prosecution that Juror Number 3 should be excluded. 2

       B.     Joel Hayden’s Assertions of Jury Bias

       Mr. Hayden did not bring his claims of jury bias before the Magistrate Judge

and so the Court considers them waived. See Paterson-Leith Co., Inc. v. Mass. Mun.

Wholesale Elec. Co., 840 F.2d 985, 990 (1st Cir. 1988) (“A party has a duty to put its

best foot forward before the magistrate: to spell out its argument squarely and

distinctly”); see also U.S. Bank Tr., N.A. v. Moore, 2020 WL 1934961, at *3 (D. Me.

Apr. 22, 2020) (“Parties must take before the magistrate, not only their ‘best shot’ but

all of their shots” (quoting Borden v. Sec’y of Health and Human Servs., 836 F.2d 4, 6

(1st Cir. 1987) (per curiam))). However, even if this were not the case, Mr. Hayden’s

arguments fail.

              1.     There Is No Evidence Juror Number 1, Juror Number 95,
                     or Juror Number 188 Infected the Jury Pool with Racial
                     Bias

       Mr. Hayden asserts that Juror Number 1 was racially biased, that his bias may

have tainted the other potential jurors, that the trial judge failed to conduct a voir



2      Because the Court is not convinced that Juror Number 3 was excluded based on his jury
questionnaire answer, the Court rejects Mr. Hayden’s arguments about other potential jurors who
gave the same or similar answers to that question. See Objs. at 13-18.

                                              13
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 14 of 18          PageID #: 419



dire to establish whether Juror Number 1 had tainted the jury pool, and therefore,

for Mr. Hayden’s trial “to comport with due process and equal protection” it was

“essential to seat” Juror Number 3 on Mr. Hayden’s jury. Objs. at 3-6. However,

leaving aside whether Juror Number 1’s answers at his voir dire indicate racial bias,

Mr. Hayden offers no evidence for his assertion that Juror Number 1 tainted the jury

pool. The trial judge asked Juror Number 1 not to discuss his voir dire with the other

potential jurors, Jury Selection Tr. at 103:06-08, and Juror Number 1 was not

ultimately included in the jury.

      Mr. Hayden asserts that Juror Number 95 was racially biased because he

believed that too many people who stand trial in criminal cases are found not guilty

and that his bias infected the jury pool. Objs. at 28, 30, 33. However—once again

leaving aside whether Juror Number 95’s answers at voir dire indicate racial bias—

as with Juror Number 1, Mr. Hayden does not present any evidence that Juror

Number 95 tainted the jury pool, the trial judge asked him not to discuss his voir dire

with the other potential jurors, Jury Selection Tr. at 115:17-20, and he was ultimately

struck for cause. Id. at 137:09-21.

      Mr. Hayden also asserts that Juror 188, who had heard about Mr. Hayden’s

case and did not feel he could be impartial to Mr. Hayden, likely spoke to other

potential jurors about his case and that the trial judge did not go far enough to find

out if this was true. Objs. at 25-27, 37-50. However, Mr. Hayden once again offers

no evidence to indicate that Juror Number 188 spoke about Mr. Hayden’s case with




                                          14
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 15 of 18                     PageID #: 420



any of the other potential jurors. Additionally, Juror Number 188 had the following

exchange with the trial judge:

       THE COURT: I appreciate you telling us that, sir. And I would
       appreciate it if you didn’t discuss any of this with your fellow jurors.
       JUROR: Absolutely not, ma’am.
       THE COURT: Have you talked to any of them about—
       JUROR: Absolutely not.
       THE COURT: —the fact that you are local?
       JUROR: No. That is a feeling that I have.
       THE COURT: Okay.
       JUROR: It is between me—me and you folks and the Good Lord.
       THE COURT: Okay. All right. Thank you, sir.
       JUROR: Thank you.

Jury Selection Tr. at 97:04-17. In this exchange, Juror Number 188 confirms he did

not speak with other members of the jury about his knowledge and feelings regarding

Mr. Hayden’s case, stating in the present tense that what he spoke about with the

trial judge was between him, the trial judge and counsel, and God.

               2.     There Is No Indication Juror Number 13 or Juror Number
                      81 Were Biased

       Mr. Hayden objects to the fact that Juror Number 13 had been a victim of an

armed robbery by a person of color and that she stated she could not be impartial if

Maine had a death penalty, which it does not. See Objs. at 14, 50-54. However, there

is no indication in the record that Juror Number 13 harbored any bias against people

of color based on the robbery she suffered, and her answer at voir dire about the death

penalty suggests that any bias she may have had if Maine did have a death penalty

would have been in favor of Mr. Hayden. See Jury Selection Tr. at 162:17-165:15. 3



3       Mr. Hayden makes similar allegations about the bias of other jurors who were crime victims,
offering similarly thin proof. See Objs. at 28-29. The Court rejects these arguments.

                                                15
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 16 of 18              PageID #: 421



      Mr. Hayden objects to Juror Number 81, arguing that he gave inconsistent

answers regarding his connection to law enforcement, indicating that he was biased

against Mr. Hayden. See Objs. at 15-16. However, the record reflects that Juror

Number 81 did not provide inconsistent answers. Rather, in response to one question,

he stated that his grandfather had been a law enforcement officer in Blue Hill, Maine,

Jury Selection Tr. at 17:09-23, and in response to a different question, he stated that

there was no one he was related to or friends with who is employed by the Maine

Attorney General’s Office or by any district attorney’s office in the state of Maine. Id.

at 19:16-20:09.

             3.     The Trial Court Was Not Obligated to Conduct Further
                    Voir Dire of Prospective Jurors

      Mr. Hayden argues that with several potential jurors, the trial judge was

obligated to ask follow-up questions to ensure that the potential jurors had not

“infect[ed] the jury pool” with racial bias. Objs. at 5; see also id. at 24, 27. Mr. Hayden

has presented no evidence beyond the speculative to support his view that any

potential juror discussed racial bias with other members of the jury pool, and from

the Court’s review of the record, the trial judge was assiduous in requesting that

jurors who were individually questioned not discuss their voir dire with the other

potential jurors.

      In addition, trial courts are given “ample discretion” to conduct voir dire

questioning as the trial judge deems adequate. Mu’Min, 500 U.S. at 423 (citing

Rosales-Lopez v. United States, 451 U.S. 182, 189 (1981)). A trial court “retains

discretion as to the form and number of questions on the subject [of racial bias],

                                            16
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 17 of 18           PageID #: 422



including the decision whether to question the venire individually or collectively.”

Turner v. Murray, 476 U.S. 28, 37 (1986). “[A] defendant cannot complain of a judge’s

failure to question the venire on racial prejudice unless the defendant has specifically

requested such an inquiry.” Id. Where a line of questioning regarding race, racial

bias, or prejudice has not been requested by counsel or the defendant, as is the case

here, a trial court is not “required to ask potential jurors about the issue of racial

bias” unless there are “substantial indications of the likelihood of racial or ethnic

prejudice.” United States v. Escobar-de Jesus, 187 F.3d 148, 166 (1st Cir. 1999)

(quoting Rosales-Lopez, 451 U.S. at 190).

       The First Circuit does not require further individual questioning of every juror

if voir dire of one juror raises concerns of potential bias. United States v. Casanova,

886 F.3d 55, 61 (1st Cir. 2018) (“We reject the proposition that upon discovering that

a prospective juror was not forthcoming during group voir dire, a district court is

required to conduct an individualized inquiry as to racial bias for every other juror in

the pool”). Furthermore, the existence of bias among one prospective juror does not

“render it any more likely that the remaining members of the jury pool harbor hidden

prejudice.” Id.

III.   CONCLUSION

       The Court has reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; the Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge's Recommended

Decision; and the Court concurs with the recommendations of the United States



                                          17
Case 1:18-cv-00432-JAW Document 48 Filed 08/12/20 Page 18 of 18      PageID #: 423



Magistrate Judge for the reasons set forth in his Recommended Decision and in this

order, and determines that no further proceeding is necessary.

      Accordingly, it is ORDERED that the Recommended Decision of the

Magistrate Judge (ECF No. 21) be and hereby is AFFIRMED and the Court DENIES

with prejudice Joel Hayden’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (ECF No. 1). The Court DENIES a certificate

of appealability pursuant to Rule 11 of the Rules Governing Section 2254 Cases

because the Petitioner has not made a substantial showing of the denial of a

constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.
                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 12th day of August, 2020




                                         18
